        Case 2:19-cv-01656-MHH Document 66 Filed 09/11/20 Page 1 of 25                        FILED
                                                                                     2020 Sep-11 PM 02:39
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

OHIO SECURITY INSURANCE                         )
COMPANY and THE OHIO                            )
CASUALTY INSURANCE                              )
COMPANY,                                        )
                                                )
      Plaintiffs,                               )      CIVIL ACTION NO.
                                                )      2:19-CV-1656-MHH
v.                                              )
                                                )
SUPERIOR LAND DESIGNS, LLC,                     )
et al.                                          )
                                                )
      Defendants.                               )

  PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT ON THE DUTY
      TO DEFEND AND MEMORANDUM OF LAW IN SUPPORT

      Plaintiffs Ohio Security Insurance Company (“Ohio Security”) and The Ohio

Casualty Insurance Company (“Ohio Casualty”) (collectively, the “Insurers”) move

for summary judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure

on the basis that there is no genuine issue of material fact and the Insurers are entitled

to a judgment as a matter of law that under the terms of their liability insurance

contracts with Superior Land Designs, LLC (“Superior”) they have no duty to defend

Superior with respect to the Underlying Lawsuits arising out of the October 31, 2016

Colonial Pipeline Company (“Colonial”) gasoline release and explosion. In support

of their Motion, the Insurers rely on this Memorandum of Law in Support of Motion

for Summary Judgment on the Duty to Defend.
       Case 2:19-cv-01656-MHH Document 66 Filed 09/11/20 Page 2 of 25




                                INTRODUCTION

      The insurance contracts at issue in this case contain two common, broadly

interpreted exclusions: (1) the professional services exclusion and (2) the pollution

exclusion. Based upon the allegations of the underlying complaints, both exclusions

apply and bar coverage for Superior’s claims. Because the policies exclude coverage

for the claims, the Insurers do not owe any duty to defend Superior.

      The Policies’ professional services exclusions exclude liability resulting from

inspection and supervisory activities. The plaintiffs in the Underlying Lawsuits

allege that Superior was hired to perform inspection and supervisory services for the

repair and remediation of a September 2016 Colonial gasoline pipeline leak in

Shelby County, Alabama. All the underlying plaintiffs claim that Superior was

supervising an excavation crew working on the repair of the pipeline. During this

work, an excavator struck the pipeline which ruptured and leaked, and then

exploded, injuring the underlying plaintiffs or their property. The underlying

plaintiffs claim that Superior’s negligence caused their damages. The Policies’

professional services exclusions exclude coverage for liability resulting from the

exact activities Superior was performing at the time of the gasoline release and

explosion.

      The Policies also contain pollution exclusions that exclude liability for bodily

injury and property damage arising out of the release of “pollutants” at any premises


                                          2
        Case 2:19-cv-01656-MHH Document 66 Filed 09/11/20 Page 3 of 25




on which an insured (Superior) is performing operations to clean up, remove or in

any way respond to pollutants. Here, the underlying plaintiffs acknowledge their

injuries arose during Superior’s efforts to respond to and repair the prior September

2016 gasoline leak in the Colonial pipeline. Because gasoline is a “pollutant,” the

Policies’ pollution exclusions also exclude coverage.

      The question for the Court is simple: do the claimed damages in the

Underlying Lawsuits arise from Superior’s inspection and supervision of activities

arising out of the September 2016 gasoline leak repair? If the answer is “yes,” then

Ohio Security and Ohio Casualty have no duty to defend Superior with respect to

the Underlying Lawsuits under the Policies.

                    STATEMENT OF UNDISPUTED FACTS

      1.     Colonial owns and operates a petroleum pipeline system that transports

certain petroleum products from the Gulf Coast to various locations in the South and

along the East Coast (the “Pipeline”). (Doc. 1-3, p. 3, ¶ 6; Doc. 1-4, p. 4, ¶ 11; Doc.

1-5, p. 4, ¶ 12; Doc. 1-6, p. 3, ¶ 5; Doc. 1-7, p. 4, ¶ 17).

      2.     On or about September 9, 2016, in Shelby County, Alabama, more than

300,000 gallons of gasoline leaked from the Pipeline (the “September 2016 Leak”).

(Doc. 1-3, p. 4, ¶ 10; Doc. 1-4, p. 4, ¶ 15; Doc. 1-5, p. 4, ¶ 16; Doc. 1-6, p. 4, ¶ 9;

Doc. 1, p. 7, ¶ 29, Doc. 33, p. 7, ¶ 29).




                                            3
        Case 2:19-cv-01656-MHH Document 66 Filed 09/11/20 Page 4 of 25




       3.      Following the discovery of the September 2016 Leak, the Pipeline and

Hazardous Materials Safety Administration (“PHMSA”) issued a Corrective Action

Order requiring Colonial to shut down a portion of the Pipeline and take necessary

corrective action to protect the public, property, and environment from hazards

associated with the leak. (Doc. 1-3, p. 4, ¶ 11; Doc. 1-4, p. 5, ¶ 17; Doc. 1-6, p. 4, ¶

10).

       4.      Following the September 2016 Leak and PHMSA’s Corrective Action

Order, Colonial attempted to repair the Pipeline and remediate the gasoline leak,

including excavating and accessing segments of the Pipeline which were not located

in the immediate vicinity of the site of the September 2016 Leak. (Doc. 1-3, p. 5, ¶

14; Doc. 1-4, p. 5, ¶ 20; Doc. 1-6, p. 5, ¶ 13; Doc. 1-5, p. 4, ¶ 17; and Exhibit A,

Doc. 65 1).




1
  This is a National Transportation Safety Board (“NTSB”) report that was issued on December
10, 2019 regarding the October 31, 2016 Release. Facts from government agency reports can be
judicially noticed by this court. See Mobil Oil Corp. v. Tennessee Val. Auth., 387 F. Supp. 498,
516 (N.D. Ala. 1974) (holding that the court could take judicial notice of TVA annual reports).
In pertinent part, the NTSB Report states: “At the time of the accident, the excavation being
performed was to expose a series of TOR fittings on Line 1 in preparation for upcoming
maintenance work to inject nitrogen into Line 1 during the removal of a temporary bypass pipe
used to repair a previous leak…The previous leak on Line 1 occurred September 9, 2016, at a
location about 5.5 miles downstream (northeast) of the accident site.” (Doc. 65, p. 5). This
corroborates allegations in the Underlying Lawsuits attributing the Release to efforts to respond to
the effects of the September Leak. Additional support for the fact that the Release was caused by
efforts to respond to the effects of the September Leak can be found in citations to Superior’s
Answer in paragraphs 5 and 6 below, wherein Superior admitted that the excavation work being
done at the time of the Release was in response to the September Leak.

                                                 4
          Case 2:19-cv-01656-MHH Document 66 Filed 09/11/20 Page 5 of 25




         5.   Colonial hired L.E. Bell Construction, Inc. (“L.E. Bell”) to perform

excavation and repairs of the Pipeline. (Doc. 1-3, p. 6, ¶ 15; Doc. 1-4, p. 6, ¶ 21;

Doc. 1-5, p. 4, ¶ 17; Doc. 1-6, p. 5, ¶ 14; Doc. 1, p. 7, ¶ 30, Doc. 33, p. 7, ¶ 30).

         6.   During September and October 2016, L.E. Bell assigned multiple crews

in the Shelby County area to conduct excavation and repair work. (Doc. 1-3, p. 6, ¶

15; Doc. 1-4, p. 6, ¶ 21; Doc. 1-6, p. 5, ¶ 14; Doc. 1, p. 7, ¶ 31, Doc. 33, p. 7, ¶ 31).

         7.   Colonial also hired Superior as a third-party inspector to oversee, direct,

and/or supervise the excavation and repair work performed by the L.E. Bell Crew.

(Doc. 1-3, p. 8, ¶ 21; Doc. 1-4, p. 7, ¶ 25; Doc. 1-6, p. 6, ¶ 19; Doc. 1-5, p. 5, ¶ 19;

Doc. 1-7, p. 4, ¶ 20).

         8.   As a third-party inspector, Superior shared Colonial’s duty to ensure

the excavation and repair work was performed in a safe manner in compliance with

federal rules and regulations, Alabama state law, industry standards, and Colonial’s

own procedures. (Doc. 1-3, p. 8, ¶ 22; Doc. 1-4, p. 7, ¶ 26; Doc. 1-5, p. 5, ¶ 20; Doc.

1-6, p. 6, ¶ 20).

         9.   Superior assigned its agent/servant/employee Chris Covey to inspect

and direct the site of the L.E. Bell Crew’s excavations occurring on October 31,

2016. (Doc. 1-3, p. 9, ¶ 26; Doc. 1-4, p. 8, ¶ 29; Doc. 1-5, p. 5, ¶ 23; Doc. 1-6, p. 7,

¶ 23).




                                            5
       Case 2:19-cv-01656-MHH Document 66 Filed 09/11/20 Page 6 of 25




      10.    Covey was responsible for directing excavation activities and ensuring

they were performed in a safe manner. Id.

      11.    Covey had a duty to stop work if the excavations were not safe or if any

unsafe practices occurred. Id.

      12.    On October 31, 2016, Covey, on behalf of Superior, was present at the

CR-251 dig site as the third-party inspector. (Doc. 1-3, p. 10, ¶ 32; Doc. 1-4, p. 9, ¶

34; Doc. 1-5, p. 6, ¶ 28; Doc. 1-6, p. 8, ¶ 28).

      13.    Covey was the only inspector present at the site on October 31, 2016.

Id. The underlying plaintiffs allege that under Covey’s direction, the L.E. Bell

operator began digging within close proximity of the Pipeline. (Doc. 1-3, p. 14, ¶

40; Doc. 1-4, p. 10, ¶ 41; Doc. 1-5, p. 7, ¶ 32; Doc. 1-6, p. 9, ¶ 32).

      14.    During this dig, the excavator struck the Pipeline, resulting in a release

of flammable gasoline. (Doc. 1-3, p. 14, ¶¶ 41-43; Doc. 1-4, p. 10-11, ¶¶ 42-44; Doc.

1-5, p. 5, ¶ 18, p. 7, ¶¶ 33-34; Doc. 1-6, p. 9, ¶¶ 33-35; Doc. 1-7, p. 4, ¶ 21).

      15.    The gasoline ignited, resulting in an explosion that caused bodily

injury, loss of life, and property damage (the “Release”). Id.

      16.    The Underlying Lawsuits allege that the Release was the result of,

among other things, Superior’s “fail[ure] to provide adequate oversight” of the work,

“fail[ure] to properly … supervise its agents/servants/employees,” and “directing

and/or permitting the performance of actions and work practices that were not safe


                                            6
         Case 2:19-cv-01656-MHH Document 66 Filed 09/11/20 Page 7 of 25




and were in violation of federal [and state] rules and regulations.” (Doc. 1-3, p. 15-

16, ¶ 50, p. 32, ¶ 72; Doc 1-6, p. 21, ¶ 61).

         17.   The Underlying Lawsuits allege Superior and Covey failed to conduct

an adequate inspection of the excavation site, prepare an adequate plan for the

excavation, perform a job hazard analysis, enforce all applicable regulations and

procedures, and conduct a safety meeting to identify hazards and what actions should

be taken in the event the Pipeline was struck. (Doc. 1-3, p. 13, ¶ 37; Doc. 1-4, p. 10,

¶ 38).

         18.   The   Underlying    Lawsuits     also   allege   Superior’s   negligence

proximately caused the plaintiffs’ injuries. (Doc. 1-3, p. 33-34, ¶¶ 72-73, 75; Doc.

1-4, p. 17, ¶ 89; Doc. 1-5, p. 24, ¶ 79; Doc. 1-6, p. 20-22, ¶¶ 61-62, 64; Doc. 1-7, p.

6, ¶ 33).

         19.   As a result of the Release, certain lawsuits were brought against

Superior, and others, seeking damage. These lawsuits include Delaughder, et al. v.

Colonial Pipeline, et al., Case No. 2:19-cv-00923 in the U.S. District Court for the

Northern District of Alabama (“Delaughder Complaint”); Gentry, et al. v. Colonial

Pipeline, et al., Case No. 58-CV-2018-900789 in the Circuit Court of Shelby

County, Alabama (“Gentry Complaint”); Webster et al. v. Colonial Pipeline et al.,

Case No. 58-CV-2017-901175 in the Circuit Court of Shelby County, Alabama

(“Webster Complaint”); Willingham v. Colonial Pipeline et al., Case No. 2:19-cv-


                                           7
       Case 2:19-cv-01656-MHH Document 66 Filed 09/11/20 Page 8 of 25




01507 in the U.S. District Court for the Northern District of Alabama (“Willingham

Complaint”); and Wright et al. v. Colonial Pipeline et al., Case No. 58-cv-2018-

901017.00 in the Circuit Court of Shelby County, Alabama (“Wright Complaint”).

(Doc. 1-3; Doc. 1-4; ECF 1-5; ECF 1-6; ECF 1-7). These lawsuits will be referred

to as the “Underlying Lawsuits.”

      20.      Ohio Security issued a commercial general liability insurance policy

bearing policy number BKS(17)56089339, for the policy period from July 5, 2016

to July 5, 2017, to Superior (“Ohio Security Policy”). (Doc. 1-9, p. 47).

      21.      The Ohio Security Policy was countersigned and delivered to Superior

in the State of Georgia. Id.

      22.      Superior is the named insured under the Ohio Security Policy. Id.

      23.      Ohio Security’s Policy describes Superior’s business as “ENGINEER

INSPECTING PIPELINES.” Id.

      24.      The Ohio Security Policy contains a Pollution Exclusion that provides

that “This insurance does not apply to:”

      (1) “Bodily injury” or “property damage” arising out of the
         actual, alleged or threatened discharge, dispersal, seepage,
         migration, release or escape of “pollutants”:

                                         ***

            (e) At or from any premises, site or location on which any
               insured or any contractors or subcontractors working
               directly or indirectly on any insured’s behalf are
               performing operations if the operations are to test for,
                                           8
       Case 2:19-cv-01656-MHH Document 66 Filed 09/11/20 Page 9 of 25




              monitor, clean up, remove, contain, treat, detoxify or
              neutralize, or in any way respond to, or assess the effects
              of, “pollutants”.

Id. at pp. 63-64.

      25.      The Ohio Security Policy defines “Pollutants”, in relevant part, to mean

“any solid, liquid, gaseous or thermal irritant or contaminant, including smoke,

vapor, soot, fumes, acids, alkalis, [and] chemicals ….” Id. at p. 76.

      26.      The Ohio Security Policy also contains a Professional Liability

Exclusion that states:

            EXCLUSION – ENGINEERS, ARCHITECTS OR SURVEYORS
            PROFESSIONAL LIABILITY

            The following exclusion is added to Paragraph 2. Exclusions
            of Section I - Coverage A - Bodily Injury And Property
            Damage Liability and Paragraph 2. Exclusions of Section I
            - Coverage B - Personal And Advertising Injury Liability:

            This insurance does not apply to “bodily injury”, “property
            damage” or “personal and advertising injury” arising out of
            the rendering of or failure to render any professional services
            by you or any engineer, architect or surveyor who is either
            employed by you or performing work on your behalf in such
            capacity.

            Professional services include:

            1. The preparing, approving, or failing to prepare or approve,
            maps, shop drawings, opinions, reports, surveys, field orders,
            change orders or drawings and specifications; and

            2. Supervisory, inspection, architectural or engineering
            activities.



                                             9
       Case 2:19-cv-01656-MHH Document 66 Filed 09/11/20 Page 10 of 25




             This exclusion applies even if the claims against any insured
             allege negligence or other wrongdoing in the supervision,
             hiring, employment, training or monitoring of others by that
             insured, if the “occurrence” which caused the “bodily injury”
             or “property damage”, or the offense which caused the
             “personal and advertising injury”, involved the rendering of
             or failure to render any professional services by you or any
             engineer, architect or surveyor who is either employed by you
             or performing work on your behalf in such capacity.
Id. at p. 82.

       27.      Ohio Casualty issued a commercial umbrella insurance policy bearing

policy number USO(17)56089339, for the policy period from July 5, 2016 to July 5,

2017, to Superior (“Ohio Casualty Policy”). (Doc. 1-10, p. 29).

       28.      The Ohio Casualty Policy was countersigned and delivered to Superior

in the State of Georgia. Id.

       29.      Superior is the named insured under the Ohio Casualty Policy. Id.

       30.      The Ohio Casualty Policy contains a specific Pollution Exclusion that

provides that “insurance does not apply to”

       L. 1. “Bodily injury”, “property damage”, “personal injury”,
           “advertising injury” or “personal and advertising injury”
           which would not have occurred in whole or part but for the
           actual, alleged or threatened discharge, dispersal, seepage,
           migration, release or escape of “pollutants” at any time.
                                    ***

       Paragraph 1. of this exclusion L. does not apply to the
       following:

                                    ***


                                            10
        Case 2:19-cv-01656-MHH Document 66 Filed 09/11/20 Page 11 of 25




       (4) “Bodily injury” or “property damage” arising out of the
            discharge, dispersal, seepage, migration, release or escape
            of “pollutants” at or from any premises, site or location on
            which any “Insured” or any contractors or subcontractors
            working directly or indirectly on any “Insured’s” behalf are
            performing operations if the “pollutants” are not brought
            on or to the premises, site of location in connection with
            such operations by such “Insured”, contractor or
            subcontractor.
                                      ***

       However, the exceptions to this exclusion L. in paragraphs … (4)
       … above apply only to the extent that insurance is afforded for
       such “bodily injury” or “property damage” by “underlying
       insurance”. Provided, however, that the coverage afforded by
       this policy will be no broader than the coverage afforded by such
       “underlying insurance”:

       Regardless of the extent of “underlying insurance”, none of the
       exceptions to this exclusion L. in paragraphs … (4) … above
       apply with respect to “bodily injury” or “property damage”
       arising out of the actual, alleged or threatened discharge,
       dispersal, seepage, migration, release or escape or (sic)
       “pollutants”:
                                      ***

       (iii) At or from any premises, site or location on which any
             “Insured” or any contractors or subcontractors working
             directly or indirectly on any “Insured’s” behalf are
             performing operations if the operations are to test for,
             monitor, clean up, remove, contain, treat, detoxify or
             neutralize, or in any way respond to, or assess the effects of,
             “pollutants”.

Id. at p. 70. 2


2
  Here, the exception to the exception applies, because the Underlying Lawsuits allege that at the
time of the Release, Superior was performing operations to respond to the September Leak.

                                               11
       Case 2:19-cv-01656-MHH Document 66 Filed 09/11/20 Page 12 of 25




       31.      The Ohio Casualty Policy defines “Pollutants”, in relevant part, to mean

“any solid, liquid, gaseous or thermal irritant or contaminant, including, but not

limited to, smoke, vapor, soot, fumes, acids, alkalis, [and] chemicals ….” Id.

       32.      Pursuant to an endorsement, the Ohio Casualty Policy also contains an

“ENGINEERS, ARCHITECTS OR SURVEYORS PROFESSIONAL LIABILITY

EXCLUSION” which states:

       This insurance does not apply to:

       Any liability arising out of the rendering of or failure to render
       any professional services by you or any engineer, architect or
       surveyor who is either employed by you or performing work on
       your behalf in such capacity.

       Professional services include:

       1. the preparing, approving, or failing to prepare or approve,
         maps, shop drawings, opinions, reports, surveys, field orders,
         change orders or drawings and specifications; and

       2. supervisory, inspection, architectural or engineering activities.

       This exclusion applies even if the “claims” against any “Insured”
       allege negligence or other wrongdoing in the supervision, hiring,
       employment, training or monitoring of others by that “Insured,”
       if the “occurrence,” “offense” or other act, error or omission
       involved the rendering of or failure to render any professional
       services by you or any engineer, architect or surveyor who is
       either employed by you or performing work on your behalf in
       such capacity.

       This endorsement does not change any other provision of the
       policy.
Id. at p. 53.

                                            12
         Case 2:19-cv-01656-MHH Document 66 Filed 09/11/20 Page 13 of 25




         33.   Superior sought a defense of the Underlying Lawsuits from Ohio

Security and Ohio Casualty under the Policies. (Doc. 1, p. 11, ¶ 46; Doc. 33, p. 10,

¶ 46).

         34.   Ohio Security and Ohio Casualty agreed to participate in the defense of

Superior against the Underlying Lawsuits under a full reservation of rights. (Doc. 1,

p. 11, ¶ 47; Doc. 33, p. 10 ¶ 47). 3

                               STANDARD OF REVIEW

         Under Rule 56(a) of the Federal Rules of Civil Procedure, a reviewing court

shall grant a motion for “summary judgment if the movant shows that there is no

genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” FED. R. CIV. P. 56(a). “Rule 56(c) mandates the entry

of summary judgment . . . against a party who fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that

party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986).

         In determining whether a genuine issue for trial exists, the court must view

the evidence in the light most favorable to the non-movant. McCormick v. City of

Fort Lauderdale, 333 F.3d 1234, 1243 (11th Cir. 2003). Likewise, the reviewing



3
 Superior’s professional liability insurer is also providing Superior a defense in the Underlying
Lawsuits pursuant to the coverage it provides.

                                               13
        Case 2:19-cv-01656-MHH Document 66 Filed 09/11/20 Page 14 of 25




court must draw all justifiable inferences from the evidence in the nonmoving party’s

favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). However, “mere

conclusions and unsupported factual allegations are legally insufficient to defeat a

summary judgment motion.” Ellis v. England, 432 F.3d 1321, 1326 (11th Cir. 2005)

(per curiam). Furthermore, “[a] mere ‘scintilla’ of evidence supporting the opposing

’party’s position will not suffice; there must be enough of a showing that the jury

could reasonably find for that party.” Walker v. Darby, 911 F.2d 1573, 1577 (11th

Cir. 1990).

               ARGUMENT AND CITATION TO AUTHORITY 4

       A.      There Is No Duty to Defend If There Is No Coverage.

       To determine whether a claim against an insured falls within the insured’s

coverage, triggering the insurer’s duty to defend, courts compare the allegations of

the underlying complaint against the provisions of the policy. See Travelers Prop.

Cas. Co. of Am. v. Kansas City Landsmen, L.L.C., 592 F. App’x 876, 881–82 (11th

Cir. 2015). If the complaint against the insured does not assert any claim that could

fall within the policy’s coverage, the insurer is justified in refusing to defend. See id.



4
  Georgia law governs the interpretation of the Policies, because the Policies were delivered to
Superior and its retail agent in Georgia. See Lancer Ins. Co. v. Newman Specialized Carriers, Inc.,
903 F. Supp. 2d 1272, 1278-79 (N.D. Ala. 2012) (holding that in determining which state’s law
applies in a contract dispute, Alabama follows the principle of lex loci contractus, applying the
law of the state where the contract was formed, and when an insured’s policy was delivered in
Alabama, Alabama law applied); (Doc. 1-9, p. 23).

                                                14
       Case 2:19-cv-01656-MHH Document 66 Filed 09/11/20 Page 15 of 25




      B.     The Professional Services Exclusions Bar Coverage for Liability
             Arising Out of Supervisory or Inspection Activities.

      Based on the allegations in the Underlying Lawsuits, the Policies’

professional services exclusions bar coverage for Superior’s claims. The Policies’

professional services exclusions exclude coverage for, among other things, liability

arising out of the rendering or failure to render “professional services.” The

definition of “professional services,” includes “supervisory, inspection, architectural

or engineering activities.” The Underlying Lawsuits all allege that Superior is liable

for damages based on its negligence and failure to properly supervise, inspect, and/or

direct L.E. Bell’s excavation activities at the CR-251 site. (Doc. 1-3, p. 15-16, ¶ 50,

p. 32, ¶ 72, p. 34, ¶ 75; Doc. 1-4, p. 17, ¶ 89; Doc. 1-5, p. 24, ¶ 79; Doc. 1-6, p. 20-

22, ¶¶ 61-62, 64; Doc. 1-7, p. 6, ¶ 33).

      Georgia courts have held that professional services exclusions, like the

exclusions in the Policies, are unambiguous and enforceable. See Auto-Owners Ins.

Co. v. State Farm Fire & Cas. Co., 297 Ga. App. 751, 755-56 (2009). For the

exclusion to apply, a professional “must perform more than an ordinary task to

furnish a professional service; the task must arise out of the individual’s specialized

knowledge or training.” Id. at 756 (citations omitted). “[W]hether or not the

[professional] drew upon his professional knowledge, experience and training is not

the proper inquiry; the proper inquiry is whether he should have drawn upon that

knowledge, experience, and training.” Id. at 757.
                                           15
       Case 2:19-cv-01656-MHH Document 66 Filed 09/11/20 Page 16 of 25




      In Auto-Owners, the Court of Appeals of Georgia reversed a trial court’s

denial of summary judgment to two insurers and ruled that they had no duty to

defend their policyholders because the alleged negligence in the underlying

complaint fell within the professional services exclusion. Id. at 755-57. The

underlying claimant was a worker at a construction project who sustained severe

burn injuries after contacting a live electrical wire while repairing a conduit. Id. at

752. The worker and his spouse sued ATI, the company that oversaw and managed

the design and construction of the project. Id. at 752-53. ATI was insured by Auto-

Owners. Id. at 751. The worker and his spouse also sued CTI, the company that ATI

hired to serve as construction manager of the project. Id. at 751. The underlying

claimants also sued the CTI representative serving as construction manager. Id. at

752. CTI was insured by State Farm. Id. at 751. The injured worker alleged that prior

to commencing work on the electrical conduit, the construction manager, as CTI’s

employee or agent, and ATI’s agent, assured the worker that the electrical conduit

did not contain live wires. Id. at 752-755.

      The court held that the professional services exclusions in both policies

applied. Id. at 755-57. Thus, Auto-Owners did not owe a duty to defend ATI, and

State Farm did not owe a duty to defend CTI. Id. The court determined that the case

against ATI was not one of simple negligence based on a miscommunication, but

rather that the allegations pertained to a failure to render a professional service,


                                          16
       Case 2:19-cv-01656-MHH Document 66 Filed 09/11/20 Page 17 of 25




specifically, a failure to properly supervise and manage construction of the project.

Id. at 755. Further, as to CTI, the court noted that the construction manager had the

direct responsibility to supervise activities on the project site to ensure the work was

done safely, properly, and timely. Id. at 756. In fact, the construction manager was

consulted about the conduit because of his “specialized knowledge” of the site and

the industry. Id. The court held that because the worker sought the construction

manager’s knowledge as supervisor of the site, it was precisely the construction

manager’s failure to properly perform his supervisory function that caused the

worker’s injury. Id. at 757. Accordingly, the court held that the professional services

exclusion applied. Id.

      Similarly, in Batson-Cook Co. v. Aetna Ins. Co., 200 Ga. App. 571 (1991), the

Court of Appeals of Georgia considered whether a claim arising out of an insured

construction manager’s alleged negligence in performing supervisory duties was

barred by a professional services exclusion. The court held that because the

allegations pertained to the insured’s rendering or failing to render the services it

was retained to perform as a construction manager, the claim was barred by the

professional services exclusion. Id. at 573. See also Auto-Owners Ins. Co. v. Unit

Owners Ass’n of Riverview Overlook Condominium, Inc., No. 1:13-CV-3012, 2014

WL 5465286, at *3 (N.D. Ga. Oct. 28, 2014) (holding that claim against general

contractor, who was performing supervisory role and using special construction


                                          17
       Case 2:19-cv-01656-MHH Document 66 Filed 09/11/20 Page 18 of 25




knowledge to ensure safety and quality of work performed, was barred by

professional services exclusion) and Se. Testing & Eng’g, Inc. v. Sentinel Ins. Co.,

Ltd., No. 1:16-CV-03838-RWS, 2018 WL 2057355, at *4 (N.D. Ga. Mar. 20, 2018)

(holding that claim involving conditioning process and testing services was barred

by professional services exclusion).

      Here, the Underlying Lawsuits allege that in September and October 2016,

Colonial made efforts to repair the pipeline and remediate the September 2016 Leak.

(Doc. 1-3, p. 6, ¶ 15; Doc. 1-4, p. 6, ¶ 21; Doc. 1-6, p. 5, ¶ 14; Doc. 1 p. 7, ¶ 31, Doc.

33, p. 7, ¶ 31). As part of these efforts, Colonial retained Superior as a “third-party

inspector” to direct and supervise L.E. Bell’s work, including the excavation work

it was performing on October 31, 2016. (Doc. 1-3, p. 8, ¶ 21; Doc. 1-4, p. 7, ¶ 25;

Doc. 1-6, p. 6, ¶ 19; Doc. 1-5, p. 5, ¶ 19; Doc. 1-7, p. 4, ¶ 20). As part of its work as

a “third-party inspector,” Superior was responsible for directing excavation activities

and ensuring they were performed in a safe manner and in accordance with

applicable laws and regulations. (Doc. 1-3, p. 8, ¶ 22; Doc. 1-4, p. 7, ¶ 26; Doc. 1-5,

p. 5, ¶ 20; Doc. 1-6, p. 6, ¶ 20). The plaintiffs in the Underlying Lawsuits allegedly

sustained bodily injury and/or property damage as a result of Superior’s alleged

failure to properly perform its inspection and supervisory duties, including its failure

to provide adequate oversight of the work, failure to properly supervise its

agents/servants/and/or employees, and improperly directing and/or permitting the


                                           18
       Case 2:19-cv-01656-MHH Document 66 Filed 09/11/20 Page 19 of 25




performance of actions and work practices that were not safe and were in violation

of rules and regulations, among other failures. (Doc. 1-3, p. 15-16, ¶ 50, p. 32, ¶ 72,

p. 34, ¶ 75; Doc. 1-4, p. 17, ¶ 89; Doc. 1-5, p. 24, ¶ 79; Doc. 1-6, p. 20-22, ¶¶ 61-62,

64; Doc. 1-7, p. 6, ¶ 33).

      As in Auto-Owners and Batson-Cook, Superior was allegedly negligent in its

inspection and supervisory activities. Superior was hired to guard against the exact

type of accident that occurred – striking and rupturing the pipeline which lead to a

deadly explosion. Accordingly, because the Underlying Lawsuits allege that

Superior is liable for its failure to properly inspect and supervise L.E. Bell’s

excavation work, and the underlying plaintiffs’ injuries and/or damages were the

result of these failures, coverage for Superior for the alleged bodily injury and/or

property damage sustained by the underlying plaintiffs is excluded under the

Policies’ professional services exclusions.

      C.     The Policies’ Pollution Exclusions Bar Coverage for Superior.

      The Policies’ pollution exclusions also bar coverage for Superior because the

underlying plaintiffs’ bodily injury and property damage claims resulted from the

gasoline release and explosion caused by Superior’s efforts to remediate an earlier

gasoline leak. In pertinent part, the Pollution Exclusion provides that the Ohio

Security Policy does not apply to “bodily injury” or “property damage” arising out

of the actual, alleged or threatened discharge, dispersal, seepage, migration, release


                                          19
        Case 2:19-cv-01656-MHH Document 66 Filed 09/11/20 Page 20 of 25




or escape of “pollutants” at or from any premises, site or location on which any

insured or any contractors or subcontractors working directly or indirectly on any

insured’s behalf are performing operations if the operations are to test for, monitor,

clean up, remove, contain, treat, detoxify or neutralize, or in any way respond to, or

assess the effects of, “pollutants.” (Doc. 1-9, pp. 63-64). Similarly, the Ohio

Casualty Policy includes a Pollution Exclusion that excludes coverage for “bodily

injury” or “property damage” that “would not have occurred in whole or in part but

for” the “actual, alleged or threatened discharge, dispersal, seepage, migration,

release or escape of ‘pollutants’ at any time.” (Doc. 1-10, p. 70). 5

               1.      Pollution Exclusions Are Enforceable and Unambiguous
                       Under Georgia Law.

       Pollution exclusions are enforced under Georgia law, and the Supreme Court

of Georgia has held that pollution exclusions are unambiguous. Georgia Farm

Bureau Mut. Ins. Co. v. Smith, 298 Ga. 716, 721 (2016); Reed v. Auto-Owners Ins.

Co., 284 Ga. 286, 288 (2008). The Court has also applied pollution exclusions

broadly, rejecting the notion that the pollution exclusion is limited to industrial



5
 The Ohio Casualty Policy’s pollution exclusion has an exception for “bodily injury” or “property
damage” that arises out of the release of “pollutants” “at or from any premises, site or location on
which any “Insured” … [is] performing operations if the ‘pollutants’ are not brought on or to the
premises, site or location in connection with such operations by such ‘Insured.’” Id. However, the
Ohio Casualty Policy further states that the exception does not apply to such pollution-based
injuries “[a]t or from any premises, site or location on which any ‘Insured’ … [is] performing
operations if the operations are to … in any way respond to, … the effects of, ‘pollutants.’” Id.

                                                20
       Case 2:19-cv-01656-MHH Document 66 Filed 09/11/20 Page 21 of 25




and/or environmental harm. Smith, 298 Ga. at 720. Georgia courts have applied

pollution exclusion clauses outside of the context of traditional environmental

pollution, including in personal injury cases. Id. at 720-21 (holding that pollution

exclusion barred coverage for alleged personal injuries arising out of exposure to

lead paint at property/apartment owned by insured). See also Reed, 284 Ga. at 288

(holding that pollution exclusion barred claim for injury caused by carbon

monoxide) and Truitt Oil & Gas Co., Inc. v. Ranger Ins. Co., 231 Ga. App. 89, 90

(1998) (holding that pollution exclusion barred claim for damages caused by leaking

gasoline).

      Further, gasoline has been explicitly held to constitute a “pollutant” under

Georgia law. The Policies define the term “pollutants,” in relevant part, to mean “any

solid, liquid, gaseous or thermal irritant or contaminant, including smoke, vapor,

soot, fumes, acids, alkalis, [and] chemicals.” In Truitt Oil & Gas, the Court of

Appeals of Georgia determined that gasoline that had leaked from a storage

container and, as a result, contaminated the surrounding environment, constituted a

“pollutant” within the meaning of the subject policy, notwithstanding the fact that

the policy did not specifically list “gasoline” in its definition of “pollutant.” 231 Ga.

App. at 90. The court stated, “‘Pollutants’ is clearly defined in the policy as including

any liquid or gaseous contaminant. Gasoline is defined as a volatile flammable liquid

hydrocarbon mixture blended form natural gas and petroleum.” Id. (citations


                                           21
       Case 2:19-cv-01656-MHH Document 66 Filed 09/11/20 Page 22 of 25




omitted). As such, the flammable gasoline involved in both the September 2016

Leak and the Release, which is alleged to have caused bodily injury and property

damage, similarly falls within the Policies’ definition of “pollutants.”

             2.     Superior Was “Responding To” The Effects of Pollutants
                    When the Release Occurred.

      The Underlying Lawsuits allege that Superior was responding to the effects

of the September 2016 Leak of gasoline (i.e., a “pollutant”) when the Release and

explosion that caused the underlying plaintiffs’ bodily injury and property damage

occurred. (Doc. 1-3, p. 5, ¶¶ 14-15, p. 8 ¶ 21; Doc. 1-4, p. 5, ¶ 20, p. 6, ¶ 21, p. 7, ¶

25; Doc. 1-6, p. 5, ¶¶ 13-14, p. 6, ¶ 19; Doc. 1-5, p. 4, ¶ 17, p. 5, ¶ 19; Doc. 1-7, p.

4, ¶ 20; Doc. 1 p. 7, ¶ 30, Doc. 33, p. 7, ¶ 30; Doc. 1 p. 7, ¶ 31, Doc. 33, p. 7, ¶ 31).

Accordingly, the Policies’ pollution exclusions bar coverage for Superior.

      Although Georgia courts have not yet considered the specific wording of the

applicable provisions of the Policies’ pollution exclusions, other jurisdictions have

upheld these provisions. In ACSTAR Ins. Co. v. Clean Harbors, Inc., the court

considered an almost identical pollution exclusion. 783 F. Supp. 2d 312, 322 (D.

Conn. 2011). In that case, the insured subcontractor had been retained by a contractor

to perform work “in furtherance of pollution testing and monitoring” the contractor

was retained to conduct. Id. The court determined that “it [was] impossible to

disentangle” the subcontractor’s drilling work from the contractor’s testing. Id.

Thus, the court found that the pollution exclusion “bar[red] coverage of claims
                                           22
       Case 2:19-cv-01656-MHH Document 66 Filed 09/11/20 Page 23 of 25




arising from the process of testing and monitoring, which, in the case of underground

pollution, must include boring to extract a sample to be tested and/or to install

equipment to monitor for the presence of pollutants.” Id.

      Georgia courts broadly interpret the phrase “arising out of.” See JNJ Found.

Specialists, Inc. v. D.R. Horton, Inc., 311 Ga. App. 269, 270 (2011) (“Importantly,

the term ‘arising out of’ does not mean proximate cause in the strict legal sense, nor

[does it] require a finding that the injury was directly and proximately caused by the

insured’s actions. Almost any causal connection or relationship will do.”). The term

“arising out of” in the context of insurance policy exclusions refers to the “but for”

causation used to determine tort liability. See Hays v. Ga. Farm Bureau Mut. Ins.

Co., 314 Ga. App. 110, 114 (2012).

      With regard to pollution exclusions, Georgia courts have held that it would be

a mistake to read “but-for” causation to mean “sole causation.” Evanston Ins. Co. v.

Sandersville R.R. Co., No. 5:15-CV-247 (MTT), 2016 WL 5662040, at *9 (M.D.

Ga. Sept. 29, 2016). Rather, “but-for causation broadly defines causation, requiring

only an act or omission without which the event would not have occurred.” Id.

      Here, the Underlying Lawsuits allege that, as a result of the September 2016

Leak, PHMSA ordered Colonial to engage in corrective action. (Doc. 1-3, p. 4, ¶ 11;

Doc. 1-4, p. 5, ¶ 17; Doc. 1-6, p. 4, ¶ 10). Colonial promptly engaged in remediation

efforts, to protect the public, property, and environment from hazards associated


                                         23
       Case 2:19-cv-01656-MHH Document 66 Filed 09/11/20 Page 24 of 25




with the leak, which included retaining L.E. Bell to repair and excavate and retaining

Superior to supervise L.E. Bell’s work. (Doc. 1-3, p. 5, ¶ 14, p. 16 ¶ 15, p. 8, ¶ 21;

Doc. 1-4, p. 5, ¶ 20, p. 6, ¶ 21, p. 7, ¶ 25; Doc. 1-6, p. 5, ¶¶ 13-14, p. 6, ¶ 19; Doc.

1-5, p. 4, ¶ 17, p. 5, ¶ 19; Doc. 1-7, p. 4, ¶ 20). Thus, at the time of the Release,

Superior was supervising L.E. Bell’s excavation activities as part of Colonial’s

overall response and remediation efforts to address the September 2016 Leak, and

the underlying plaintiffs’ alleged injuries and/or damages “arose out of” these

activities. Accordingly, because Superior was engaged in operations to “respond to”

the effects of pollutants when the Release occurred, and the Release caused the

underlying plaintiffs’ alleged injuries and/or damages, the Policies’ pollution

exclusions bar coverage for Superior for such bodily injury and/or property damage.


                                   CONCLUSION

      Plaintiffs respectfully request that the Court enter an Order granting summary

judgment in favor of Plaintiffs and declare that Plaintiffs have no duty to defend

Superior with respect to the Underlying Lawsuits. Additionally, Plaintiffs request

that the Court grant such further relief as the Court deems just and proper.

      This 11th day of September, 2020.




                                          24
      Case 2:19-cv-01656-MHH Document 66 Filed 09/11/20 Page 25 of 25




                               ZELLE LLP

                               /s/ James V. Chin
                               James V. Chin (admitted pro hac vice)
                               Ga. Bar No. 124827 (jchin@zelle.com)
                               Seth V. Jackson (admitted pro hac vice)
                               BBO #658669 (sjackson@zelle.com)
                               1201 W. Peachtree Street NW, Suite 610
                               Atlanta, GA 30309
                               (470) 867-3040
                               (612) 336-9100 Fax

                               /s/ John W. Dodson
                               DODSON GREGORY, LLP
                               John W. Dodson (jwd@dodsongregory.com)
                               (ASB-9724-D65J)
                               Michelle L. Crunk (mlc@dodsongregory.com)
                               (ASB-2967-I71C)
                               PO Box 530725
                               Birmingham, AL 35253
                               (205) 834-9171
                               (205) 278-8718 Fax

                               Attorneys for OHIO SECURITY INSURANCE
                               COMPANY and THE OHIO CASUALTY
                               INSURANCE COMPANY



                        CERTIFICATE OF SERVICE

     I hereby certify that on this the 11th day of September, 2020, a true and correct

copy of the foregoing document has been served upon all counsel of record via

CM/ECF.

                               /s/ John W. Dodson
                               OF COUNSEL


                                        25
